IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MATRIX EMPLOYEE                      NOT FINAL UNTIL TIME EXPIRES TO
LEASING/GUARANTEE                    FILE MOTION FOR REHEARING AND
INSURANCE COMPANY,                   DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-1545

v.

EDWARD MYERS,

      Appellee.


_____________________________/

Opinion filed December 4, 2015.

An appeal from an order of the Judge of Compensation Claims.
Doris E. Jenkins, Judge.

Date of Accident: March 21, 2009.

Ben H. Cristal and Michael L. Cantrell, Cristal Law Group, Tampa, for Appellant.

Bill McCabe, Longwood, Bill Dickey, Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.